Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 3, ‘the additively manufactured orthopaedic’ should read “the additively manufactured orthopaedic prosthetic component”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations of “the high level vibration” in line 7. There is insufficient antecedent basis for the limitations in the claim. 
Claim 6 recites the limitation of “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of “substantially” is unclear.
Claim 11 recites the limitations of “the filtration substrate” in line 2. There is insufficient antecedent basis for the limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (US 8,268,099).
Regarding claims 19-20, O’Neill discloses that, as illustrated in Figs. 1 and 6-9, a method for evaluating an orthopaedic prosthetic component, the method further comprises the steps of:
obtaining a magnified image (for example in Figs. 6A-6E) of at least a portion of a substrate (col. 9, lines 66-67) and the evacuated at least one particle supported by the substrate (col. 10, lines 8-22);
viewing the magnified image on a display (for example Figs. 6A to 6E are scanning electron microscope images (col. 10, lines 1-2));
surrounding the at least one particle with at least one boundary line on the image along a respective outer perimeter of the at least one particle, respectively (for example, as shown in Figs. 16A to 16B); and
determining at least one of 1) a quantity of groups of the at least one particle and further comprising the step of threshholding (by a rigorous cleaning protocol) the image so as to define the at least one boundary line, wherein an area defined by the boundary represents the at least one particle (col. 23, lines 50-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN109701085A, English translation provided).
Regarding claims 1-7, Liu discloses that, a method for removing at least one particle from an additively manufactured orthopaedic prosthetic component (pg. 1, Technical field (a 3D printed porous titanium stent erbium-doped hydroxyapatite bioactive coating)), the method comprising the steps of:
submersing at least a portion of the additively manufactured orthopaedic prosthetic component in a liquid (pg. 1, line 1 from bottom);
sonicating at least a portion of the additively manufactured orthopaedic prosthetic component so as to loosen the at least one particle (pg. 3, lines 4-5; The printing piece is sequentially ultrasonically washed with acetone (polar liquid; related to claim 5), alcohol and distilled water (nonpolar liquid; related to claim 6); It is understandable that after the additively manufactured orthopaedic prosthetic component is ultrasonically washed the loosened at least one particle is detached from the additively manufactured orthopaedic prosthetic component but disposed in the additively manufactured orthopaedic prosthetic component (related to claim 2)); and
shaking the additively manufactured orthopaedic prosthetic component to a low frequency vibration (comparing to the sonicating vibration) (pg. 3, lines 9-10; The porous titanium treated by the step (5) is immersed in a 5 M sodium hydroxide solution (related to claim 7 (adding sodium hydroxide may increase the density of the fluid (such as distilled water))), and shaken at a constant temperature of 60 ˚C for 24 hours; It is understandable that after the shaking of the additively manufactured orthopaedic prosthetic component in the liquid the at least one particle is submerged in the liquid (related to claim 3)).   
However, Liu does not explicitly disclose the shaking frequency is less than the frequency of the sonicating vibration. For one of ordinary skilled in the art, it is understandable that the shaking frequency disclosed by Liu is less than the ultrasonic frequency (related to claim 4).
Regarding claim 8, Liu discloses that, the porous titanium treated by the step (5) is immersed in a 5 M sodium hydroxide solution (pg. 3, lines 9-10). Thus, Liu disclose adding sodium hydroxide instead of salt into the liquid.
Liu discloses the claimed invention except for replacing sodium hydroxide with salt for increasing the density of the liquid (or solution). It would have been obvious to one having ordinary skill in the art at the time the invention was made to Liu, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to select salt adding into the liquid for the purpose of enhance the dispersion of particles in the liquid.  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, further in view of Crabtree et al. (US 2021/0221063, claimed priority of GB1808639.7 (05/25/2018)).
Regarding claim 9, Liu does not explicitly disclose the step of adding a dispersion agent to the liquid. In the same field of endeavor, additive manufacturing, Crabtree discloses that the surface tension of water is reduced when surfactants are present by adsorbing at the liquid-air interface ([0099], lines 16-19). It is well known in the art, lower surface tension of the liquid will help to spread particles inside the liquid. In other words, Crabtree discloses that surfactants as a dispersion agent is added into the liquid to enhance the dispersion of particles inside. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Crabtree to provide that surfactants as a dispersion agent is added into the liquid to enhance the dispersion of particles inside. Doing so would be possible to enhance the dispersion of particles inside the liquid, as recognized by Crabtree ([0099]).
Regarding claims 10-12, Liu does not disclose one step of filtering the at least one particle from the liquid. Crabtree discloses that, as illustrated in Figs. 1a and 2, at step S210, the water-surfactant solution is filtered through the mesh filter 125. The robotic gripper 113 or similar device may periodically swipe the mesh to prevent it from blockage, or alternatively, the mesh is agitated with a vibration motor to prevent ‘blinding’ (related to claim 11). Thus, Crabtree discloses that the method comprises the step of filtering the at least one particle from the fluid. In the method, the filtering step comprises causing the liquid to flow through a filtration substrate, and preventing the at least one particle to flow through the filtration substrate during the causing step.
Crabtree discloses that, once the powder is dry, the heater is switched off. Time is allowed for the powder to cool before it is collected for re-use ([0109], lines 4-6). Thus, Crabtree discloses the method comprises the step of determining a weight of the at least one particle (related to claim 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Crabtree to provide one step of filtering the at least one particle from the liquid then recovering un-sintered powder for reuse. Doing so would be possible to collect and store the filtered water-surfactant solution in the recovered fluid tank for reuse and recover un-sintered powder for reuse, as recognized by Crabtree ([0095], [0106], [0109]). 
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 above, further in view of O’Neill et al. (US 8,268,099).
Regarding claims 13-18, Liu does not disclose that an image of a portion of a substrate and the evacuated one particle supported by the substrate.
In the same field of endeavor, laser-produced porous surface, O’Neill discloses that, as illustrated in Figs. 6-9, the method further comprises the steps of:
obtaining a magnified image (for example in Figs. 6A-6E) of at least a portion of a substrate (col. 9, lines 66-67) and the evacuated at least one particle supported by the substrate (col. 10, lines 8-22);
viewing the magnified image on a display (for example Figs. 6A to 6E are scanning electron microscope images (col. 10, lines 1-2));
surrounding the at least one particle with at least one boundary line on the image along a respective outer perimeter of the at least one particle, respectively (for example, as shown in Figs. 16A to 16B); and
determining at least one of 1) a quantity of groups of the at least one particle and further comprising the step of threshholding (by a rigorous cleaning protocol) the image so as to define the at least one boundary line, wherein an area defined by the boundary represents the at least one particle (col. 23, lines 50-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of O’Neill to provide an image of a portion of a substrate and the evacuated one particle supported by the substrate. Doing so would be possible to provide an optical inspection method to determine the approximate porosity of the article, as recognized by O’Neill (col. 23, lines 26-58).   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742